36 A.3d 661 (2012)
303 Conn. 798
In re Petition of REAPPORTIONMENT COMMISSION, ex rel.
No. 18907.
Supreme Court of Connecticut.
Argued February 6, 2012.
Decided February 10, 2012.[*]
Ross Garber, with whom, on the brief, was Charles L. Howard, Hartford, for the Republican Members of the Connecticut Reapportionment Commission.
Aaron S. Bayer, Hartford, with whom were Bradley W. Moore, New Haven, and Thomas Clauss, Jr., Stamford, for the Democratic Members of the Connecticut Reapportionment Commission.
David N. Rosen, New Haven, with whom were Jeremy Golubcow-Teglasi and, on the brief, William M. Bloss, for the Coalition for Minority Representation Statewide.
Andrew J. McDonald, for the Governor of the state of Connecticut, Dannel P. Malloy.
George Jepsen, attorney general, Gregory T. D'Auria, solicitor general, and Maura Murphy Osborne, assistant attorney general, filed a brief for the state of Connecticut.
ROGERS, C.J., and NORCOTT, PALMER, ZARELLA, McLACHLAN, EVELEIGH and HARPER, Js.
PER CURIAM.
Pursuant to the authority conferred by Article third, § 6(d), of the Constitution of Connecticut, as amended by Articles XII, XVI and XXVI of the Amendments, the Court hereby adopts as the established plan of congressional districting the plan depicted and described in Exhibits 1 and 4 of the Draft Report and Plan of the Special Master, Nathaniel Persily, dated January 13, 2012, designated by the Special Master to be his final report and plan on January 19, 2012. The plan complies in every respect with our January 3, 2012 Order Directing Special Master.
Appended hereto is the Draft Report and Plan of the Special Master and its supporting Appendix.[1] The foregoing materials, along with the census block equivalency file(s) that provide the details of the plan, will be filed today with the Secretary of the State for publication. Upon publication, the plan of congressional districting shall have the full force of law.
The Special Master has submitted to the Court an itemization of the fees incurred in producing the report and plan. Those fees total $36,400, an amount which we find to be reasonable. Pursuant to this Court's December 27, 2011 order, the fees of the Special Master are to be assessed against the Reapportionment Commission. The Commission shall remit full payment directly to Special Master Persily.
NOTES
[*]  February 10, 2012, the date that this order was issued, is the operative date for all substantive and procedural purposes.
[1]  The Draft Report and Plan of the Special Master and its supporting Appendix are contained in the file of this case in the Supreme Court clerk's office and are provided on the Secretary of the State's Web site, available at http://cga.ct.gov/red2011/.